[Cite as State v. Hopings, 2020-Ohio-2860.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                          Court of Appeals No. L-19-1112

        Appellee                                       Trial Court No. CR0200402116

v.

Lamonte Hopings                                        DECISION AND JUDGMENT

        Appellant                                      Decided: May 8, 2020

                                                *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Lamonte Hopings, pro se.

                                                *****

        MAYLE, J.

                                              Introduction

        {¶ 1} In 2005, the defendant-appellant, Lamonte Hopings, was convicted of

murder in the Lucas County Court of Common Pleas, and the trial court sentenced

Hopings to an aggregate term of 18 years to life. At the sentencing hearing, the trial
court did not mention or impose postrelease control. The judgment entry, however, states

that the defendant was notified of postrelease control at the hearing. In 2018, Hopings

moved to vacate his sentence on the grounds that postrelease control had been wrongfully

imposed. The trial court denied the motion but issued a nunc pro tunc order that

corrected the sentencing entry. Hopings appealed. As set forth below, we affirm the

lower court’s judgment.

                                        Background

       {¶ 2} Following a jury trial, Hopings was convicted of murder in violation of R.C.

2903.02(A), an unclassified felony, with a firearm specification. On March 31, 2005, the

trial court sentenced Hopings to serve 15 years to life in prison plus a mandatory three

years for the firearm specification, for a total prison term of 18 years to life. Hopings

appealed, and his conviction and sentence were upheld. State v. Hopings, 6th Dist. Lucas

No. L-05-1145, 2007-Ohio-450.

       {¶ 3} On December 14, 2018, Hopings filed a motion to vacate his sentence,

arguing that the trial court failed to advise him at his sentencing that postrelease control

had been imposed. Attached to his motion were the sentencing transcript, which contains

no reference to postrelease control, and the March 31, 2005 sentencing entry, which

provides, “Defendant given notice of appellate rights under R.C. 2953.08 and post release

control notice under R.C. 2929.19(B)(3) and R.C. 2967.28.” Hopings argued that “the

mandatory notification * * * was not given [at sentencing]” and therefore, “the PRC

portion of the sentence is void and must be vacated” at a resentencing hearing.




2.
       {¶ 4} The state argued that “[b]ecause Hopings was convicted of an unclassified

felony[,] * * * the post-release control statute does not apply.” The state further argued

that because the 2005 sentencing entry contained a mere “clerical mistake” (i.e., the

mistaken reference to postrelease control), this error could be corrected through a nunc

pro tunc entry.

       {¶ 5} On May 6, 2019, the trial court issued a “Nunc Pro Tunc Judgment Entry,”

in which it struck the words “and post release control notice under R.C. 2929.19(B)(3)

and R.C. 2967.28” from the original sentencing entry. That same day, it ruled on

Hopings’ motion to vacate his sentence by separate entry. It found,

              Because Defendant was convicted of an unclassified felony for

       which he is ineligible for post-release control, the trial court was not

       required to, nor did it, provide oral notice of post-release control at his

       sentencing hearing. The original sentencing entry dated March 31, 2005

       incorrectly referred to post-release control sanctions, although not given as

       evidenced by the transcript of proceedings, and inapplicable to Defendant

       Hopings. That original entry has since been rectified by way of a nunc pro

       tunc sentencing entry. Accordingly, the Defendant’s Motion to Vacate

       Void Sentence is without merit.

       {¶ 6} Hopings appealed, pro se, and raises two assignments of error for our

review.




3.
             First Assignment of Error: The trial court erred in issuing a nunc pro

      tunc entry to correct a void judgment rather than hold a de novo re-

      sentencing as required by the legislative intent of 2929.191. The error

      admitted was clerical by definition set by the Ohio Supreme Court and this

      appellant’s initial sentence was imposed before July II, 2006. Thus the trial

      court’s error violated this appellant’s constitutional right to the due process

      of law in the 5th and 14th amendments of the US Constitution as well as

      the equivalent Articles and Sections of the Ohio Constitution.

             Second Assignment of Error: The trial court erred in constuing [sic]

      the PRC error emulating from the clerk’s imposition of PRC into the

      sentencing entry without notification by the court as a clerical error and

      correcting the error by a nunc pro tunc entry when such an error is not

      clerical and is specifically barred by from use by the Ohio Supreme Court

      in Qualls and Cruzado. [sic] The trial court’s improper use of a nunc pro

      tunc violates this appellant’s constitutional right to the due process of law

      in the 5th and 14th amendments and the equivalent Articles and Sections of

      the Ohio Constitution.

                                     Analysis

      {¶ 7} In his first assignment of error, Hopings claims that he was entitled to a “de

novo re-sentencing hearing” pursuant to R.C. 2929.191 (“Correction to judgment of

conviction; post-release supervision”). In his second assignment of error, Hopings claims




4.
that the trial court erred by using a nunc pro tunc order to correct the sentencing entry.

We address these assignments of error together.

       {¶ 8} Hopings was sentenced for murder. Thus, the trial court did not err by

failing to impose postrelease control at the sentencing hearing because murder is an

unclassified felony to which postrelease control does not apply. See R.C. 2967.28; State

v. Clark, 119 Ohio St. 3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 36 (Aggravated

murder is an unclassified felony and is not subject to postrelease control); State v. Allen,

6th Dist. Lucas No. L-14-1078, 2016-Ohio-2742, ¶ 29 (murder is an unclassified felony

to which the postrelease control statute does not apply). Accord State v. Silguero, 10th

Dist. Franklin No. 11AP-274, 2011-Ohio-6293, ¶ 8. Accordingly, given that Hopings

was not subject to postrelease control, R.C. 2929.191—which “establishes a procedure to

remedy a sentence that fails to properly impose a term of postrelease control,” State v.

Singleton, 124 Ohio St. 3d 173, 2009-Ohio-6434, 920 N.E.2d 958, ¶ 23, overruled on

other grounds as stated in State v. Cottrell, 8th Dist. Cuyahoga No. 99142, 2013-Ohio-

2912, ¶ 3—is inapplicable. That is, R.C. 2929.191 was enacted to provide “an avenue to

correct post release control in certain situations such as where the sentencing entry

conflicts with the oral pronouncement or where the term of post release control was

omitted. The statute, however, does not address a scenario where the term of post release

control was improperly included.” State v. Brister, 5th Dist. Guernsey No. 04-CR-05,

2013-Ohio-5874, ¶ 16.




5.
          {¶ 9} Moreover, the Supreme Court of Ohio has recognized that the improper

inclusion of postrelease control in a judgment entry may be corrected without holding a

de novo resentencing hearing. State ex rel. Allen v. Goulding, 156 Ohio St. 3d 337, 2019-

Ohio-858, 126 N.E.3d 1104. In Allen, the Supreme Court reasoned that “the trial court

did not add a punishment to Allen’s sentence but deleted a punishment – postrelease

control. The fact that a punishment was deleted [via a nunc pro tunc entry] distinguishes

this case from cases in which punishment was added, an act that necessitates a de novo

resentencing hearing on the additional portion of the sentence.” Id. at ¶ 8; see also

Brister at ¶ 19 (“The trial court did not err in issuing a nunc pro tunc entry removing the

improperly imposed term of post release control.”); Silguero at ¶ 16 (an improper

inclusion of postrelease control in sentencing entry “does not render appellant’s entire

sentence void, nor does it require a de novo sentencing hearing” because the trial court

can simply remove the “superfluous post-release control language” with a subsequent

entry).

          {¶ 10} Here, the trial court merely deleted that portion of the sentencing entry that

mistakenly stated that “Defendant given * * * post release control notice under R.C.

2929.19(B)(3) and R.C. 2967.28,” which was not true. The defendant was not given a

postrelease control notice at the sentencing hearing—which, as discussed, was

unnecessary given that postrelease control is not applicable to Hopings’ murder

conviction. Under Crim.R. 36, “[a] trial court may use a nunc pro tunc entry to correct

mistakes in judgments, orders, and other parts of the record so that the record speaks the




6.
truth.” Allen, 6th Dist. Lucas No. L-14-1078, 2016-Ohio-2742, at ¶ 29. Moreover, such

“[c]lerical mistakes in judgments * * * may be corrected by the court at any time.”

Crim.R. 36. We find that the trial court’s use of a nunc pro tunc entry, which “simply

deleted a postrelease-control provision that should not have been included in the initial

sentence entry” was proper. State ex rel. Roberts v. Marsh, 156 Ohio St. 3d 440, 2019-

Ohio-1569, 128 N.E.3d 222, ¶ 11.

       {¶ 11} We therefore find Hopings’ assignments of error not well-taken.

                                        Conclusion

       {¶ 12} Hopings was not subject to postrelease control, and the reference to

postrelease control in his 2005 sentencing entry was a clerical error that was correctable

with the issuance of a nunc pro tunc judgment entry. Hopings is not entitled to a de novo

sentencing hearing. Therefore, Hopings’ first and second assignments of error are not

well-taken, and the May 6, 2019 judgment of the Lucas County Court of Common Pleas

is affirmed.

       {¶ 13} Pursuant to App.R. 24, Hopings is hereby ordered to pay the costs of this

appeal.


                                                                        Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




7.
                                                                     State v. Hopings
                                                                     C.A. No. L-19-112




Arlene Singer, J.                             _______________________________
                                                          JUDGE
Christine E. Mayle, J.
                                              _______________________________
Gene A. Zmuda, P.J.                                       JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.